

EXHIBIT 10.26
NONQUALIFIED STOCK OPTION NO. ____________
 


FLAG FINANCIAL CORPORATION
1994 DIRECTORS STOCK INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AGREEMENT




This Nonqualified Stock Option Agreement (the “Agreement”) is entered into as of
the ______ day of _______________, _______ by and between FLAG Financial
Corporation (the “Company”) and
                                                                   
(“Optionee”).


W I T N E S S E T H:


WHEREAS, the Company has adopted the FLAG Financial Corporation 1994 Directors
Stock incentive Plan (the “Plan”) which is administered by a committee appointed
by the Company’s Board of Directors (the “Committee”); and


WHEREAS, effective as of _______________, _______, the Committee granted to
Optionee a nonqualified stock option under, and in accordance with, the terms of
the Plan to reward Optionee for his efforts on behalf of the Company and to
encourage his continued loyalty and diligence; and


WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Optionee, the parties hereto have set forth the terms of such
option in writing in this Nonqualified Stock Option Agreement;


NOW, THEREFORE, for and in consideration of the premises and mutual promises
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:


1.    Grant of Option.


Effective as of ______________, _______, the Committee granted Optionee a
nonqualified stock option. Under that option and subject to the terms and
conditions set forth herein, Optionee shall have the right to purchase ________
shares of the $0.01 par value common stock of the Company (the “Common Stock”);
such ________ shares hereinafter are referred to as the “Optioned Shares”, and
this option hereinafter is referred to as the “Option”. The Option is intended
to be a nonqualified stock option.


2.    Option Price.


The price per share for each of the Optioned Shares shall be
$                        (the “Option Price”).


3.    Exercise of Option.


(a)    General. The Option may be exercised by Optionee’s delivery to the
Secretary of the Company of a written notice of exercise executed by Optionee
(the “Notice of Exercise”). The Notice of Exercise shall be substantially in the
form set forth as Exhibit A, attached hereto and made a part hereof, and shall
identify the Option and the number of Optioned Shares that are being exercised.
 
(b)    Beginning of Exercise Period. The Option shall be immediately exercisable
as of the date of grant.


(c)    Partial Exercise. Optionee may exercise the Option for less than the full
number of exercisable Optioned Shares, but such exercise may not be made for
less than 100 shares or the total remaining shares subject to the Option, if
less than 100 shares.


4.    Termination of Option.


Notwithstanding any provisions to the contrary herein, the Option shall not be
exercisable either in whole or in part after the earliest of:


(a)    Ten years from the date of grant;


(b)    The date that is immediately prior to the first anniversary of the date
on which Optionee dies (i) while a director of the Company, (ii) within the
three-month period that begins on the date on which Optionee ceases to be a
director of the Company for any reason other than death or disability (as
determined by the Committee in its sole discretion) or (iii) within the one-year
period that begins on the date on which Optionee ceases to be a director of the
Company due to disability (as determined by the Committee in its sole
discretion);


(c)    The date of expiration of the one-year period that begins on the date on
which Optionee ceases to be a director of the Company due to disability (as
determined by the Committee in its sole discretion) or retirement; provided, if
Optionee dies during such one-year period, the terms of subsection (b) shall
control;


(d)    The date of expiration of the three-month period that begins on the date
on which Optionee ceases to be a director of the Company for any reason other
than death or disability (as determined by the Committee in its sole
discretion);


(e)    The date on which the Company gives notice (or is deemed to have given
notice) to Optionee of his termination of service as a director for cause, all
as described in Section 5(h)(i) of the Plan; or


(f)    Such other earlier date as may be required under the terms of the Plan or
set forth in Schedule I hereto.


5.    Option Non-Transferable.


The Option shall not be transferable by Optionee other than by will or by the
laws of descent and distribution, and any purported transfer shall be null and
void. During the lifetime of Optionee, the Option shall be exercisable only by
Optionee (or, if he becomes disabled or otherwise incapacitated, by the guardian
of his property or his duly appointed attorney-in-fact), and shall not be
assignable or transferable by Optionee and, subject to Section 6 hereof, no
other person shall acquire any rights in the Option.
 
6.    Death of Optionee and Transfer of Option.


In the event of the death of Optionee while a director of the Company, within a
period of one year after the termination of his service as a director of the
Company due to disability (as determined by the Committee in its sole
discretion), or within a three-month period after the director ceases to be a
director of the Company for any reason other than for cause, all or any of the
unexercised portion of the Option owned by the deceased Optionee may be
exercised by Optionee’s personal representatives, heirs or legatees at any time
prior to the first anniversary of the date of the death of Optionee, but in no
event later than the date as of which such Option expires pursuant to Section 4
hereof. Such exercise shall be effected in accordance with the terms hereof as
if such representative, heir or legatee was Optionee herein.


7.    Medium and Time of Payment of Option Price.


(a)    General. The Option Price shall be payable by Optionee (or his successors
in accordance with Section 6 hereof) upon exercise of the Option and shall be
paid in cash, in shares of the Common Stock (or by instructing the Company to
retain shares as payment), in other property or services acceptable to the
Committee and allowed under the terms of the Plan and applicable law, or any
combination thereof.


(b)    Payment in Shares of the Common Stock. If Optionee pays all or part of
the Option Price with shares of the Common Stock, the following conditions shall
apply:


(i)    Optionee shall deliver to the Secretary of the Company a certificate or
certificates for shares of the Common Stock duly endorsed for transfer to the
Company with signature guaranteed by a member firm of a national stock exchange
or by a national or state bank (or guaranteed or notarized in such other manner
as the Committee may require);


(ii)    Optionee must have held any shares of the Common Stock used to pay the
Option Price for at least six months prior to the date such payment is made;


(iii)    Such shares shall be valued on the basis of the fair market value of
the Common Stock on the date of exercise pursuant to the terms of the Plan; and


(iv)    The value of such Common Stock shall be less than or equal to the Option
Price. If Optionee delivers Common Stock with a value that is less than the
Option Price, then Optionee shall pay the balance of the Option Price in a form
allowed under subsection (a) above.


8.    Agreement of Optionee.


Optionee acknowledges that he has read Article 8 of the Plan and understands
that certain restrictions may apply with respect to shares of the Common Stock
acquired by him pursuant to his exercise of the Option (including restrictions
on resale applicable to “affiliates” under Rule 144 of the Securities Act of
1933, as amended, and restrictions on resale applicable to shares of the Common
Stock that have not been registered under the Securities Act of 1933, as
amended, and applicable state securities laws). Optionee hereby agrees to
execute such documents and take such actions as the Company may require with
respect to state and federal securities laws and any restrictions on the resale
of such shares which may pertain.
 
9.    Delivery of Stock Certificates.


As promptly as practical after the date of exercise of the Option and the
receipt by the Company of full payment therefor, the Company shall deliver to
Optionee a stock certificate representing the shares of the Common Stock
acquired by Optionee pursuant to his exercise of the Option.


10.    Notices.


All notices or other communications hereunder shall be in writing and shall be
effective (i) when personally delivered by courier (including overnight
carriers) or otherwise to the party to be given such notice or other
communication or (ii) on the third business day following the date deposited in
the United States mail if such notice or other communication is sent by
certified or registered mail with return receipt requested and postage thereon
fully prepaid. The addresses for such notices shall be as follows:


If to the Company:


FLAG Financial Corporation
Attention: Corporate Secretary
101 North Greenwood Street
LaGrange, Georgia 30240


If to Optionee:
 
____________________
____________________
____________________
____________________







Any party hereto, by notice of the other party hereunder, may change its address
for receipt of notices hereunder.


11.    Other Terms and Conditions.


In addition to the terms and conditions set forth herein, the Option is subject
to and governed by the other terms and conditions set forth in the Plan and in
any Schedule I attached hereto, each of which is hereby incorporated by
reference. In the event of any conflict between the provisions of this Agreement
and the Plan, the Plan shall control. In the event of any conflict between the
provisions of this Agreement and Schedule I, Schedule I shall control.


12.    Miscellaneous.


(a)    The granting of the Option and the execution of this Agreement shall not
give Optionee any rights to similar grants in future years or any right to be
retained in the service of the Company or to interfere in any way with the right
of the Company to terminate Optionee’s services at any time.


(b)    Unless and except as otherwise specifically provided in this Agreement or
in Schedule I attached hereto, Optionee shall have no rights of a stockholder
with respect to any shares covered by the Option until the date of issuance of a
stock certificate to him for such shares.
 
(c)    If any term, provision, covenant or restriction contained in this
Agreement or in any Schedule I attached hereto is held by a court or a federal
regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement or in such Schedule I shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.
If for any reason such court or regulatory agency determines that this Agreement
or any Schedule I will not permit Optionee to acquire the full number of
Optioned Shares as provided in Section 1 hereof, it is the express intention of
the Company to allow Optionee to acquire such lesser number of shares as may be
permissible without any amendment or modification hereof.


(d)    This Agreement shall be construed and enforced in accordance with the
laws of Delaware.


(e)    This Agreement, together with the Plan and any Schedule I hereto,
contains the entire understanding among the parties and supersedes any prior
understanding and agreements between them representing the subject matter
hereof. There are no representations, agreements, arrangements or
understandings, oral or written, between and among the parties hereto relating
to the subject matter hereof which are not fully expressed herein, in the Plan
and in any Schedule I attached hereto.


(f)    Section and other headings contained in this Agreement am for reference
purposes only and are in no way intended to describe, interpret, define or limit
the scope, extent or intent of this Agreement or any provision hereof.


(g)    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which shall constitute one agreement, and
the signatures of any party or any counterpart shall be deemed to be a signature
to, and may be appended to, any other counterpart.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date written above.




FLAG FINANCIAL CORPORATION


By:  ______________________     
 
Title:  _____________________     




OPTIONEE:
 
__________________________
Signature
 
__________________________
Print or type name







--------------------------------------------------------------------------------






EXHIBIT A


FLAG FINANCIAL CORPORATION
1994 DIRECTORS STOCK INCENTIVE PLAN


NOTICE OF EXERCISE FOR NONQUALIFIED STOCK OPTION AGREEMENT


This Notice of Exercise is given pursuant to the terms of the Nonqualified Stock
Option Agreement, dated ______________, _______, between FLAG Financial
Corporation (the “Company”) and the undersigned Optionee (the “Agreement”),
which Agreement represents Nonqualified Stock Option No. _________ and which is
made a part hereof and incorporated herein by reference.


EXERCISE OF OPTION. Optionee hereby exercises his option to purchase         of
his Optioned Shares. Optionee hereby delivers, together with this written
statement of exercise, the full Option Price with respect to the exercised
Optioned Shares, which consists of: [COMPLETE ONLY ONE]


□    cash in the total amount of $   .


□    ___________ shares Of the Company’s Common Stock.
 
□    cash in the total amount of $______________; 
       and ___________ shares of the Company’s Common Stock.


□    other (specify):       


ACKNOWLEDGEMENT. Optionee hereby acknowledges that, to the extent he is an
“affiliate” of the Company (as that term is defined in Rule 144 promulgated
under the Securities Act of 1933, as amended) or to the extent that the Optioned
Shares have not been registered under the Securities Act of 1933, as amended, or
applicable state securities laws, any shares of the Company’s Common Stock
acquired by him as a result of his exercise of the Option pursuant to this
Notice are subject to, and the certificates representing such shares shall be
legended to reflect, certain trading restrictions under applicable securities
laws (including particularly the Securities and Exchange Commission’s Rule 144),
all as described in Section 9 of the Plan, and Optionee hereby agrees to comply
with all such restrictions and to execute such documents or take such other
actions as the Company may require in connection with such restrictions.


Executed this _____ day of ________________, ________.


OPTIONEE:
 
_____________________
Signature
 
__________________
Print or Type Name


FLAG Financial Corporation hereby acknowledges receipt of this Notice of
Exercise and receipt of payment in the form and amount indicated above, all on
this ______ day of __________________, _______.


FLAG FINANCIAL CORPORATION


By:  ________________________      




Title:  _______________________      
